Title: From James Madison to Soliman Melimeni, 31 March 1806
From: Madison, James
To: Melimeni, Soliman


                    
                        No. 8.
                        Sir,
                        Department of State March 31. 1806
                    
                    In answer to your letter of 18 inst, which adheres in substance to that of the 11th, I must refer you to mine of 17 which expresses the sentiments and views of the President.
                    It remains therefore only to ascertain thro’ the proper officers of the UStates in the Mediterranean how far the Bey of Tunis, after limiting his request to a restitution of the captured vessels, and after so explaining the object of your Mission, adheres to the pretensions which you have advanced; and consequently whether he means to be at peace or War with the UStates.
                    Should it be found that he prefers peace on the ground of the subsisting treaty, and the restitution of the captured vessels yielded by the generosity and friendship of the President, it will be matter of regret that your mission should have been the occasion of arrangements and an expence to the UStates, such as will be provisionally necessary to meet the event of a war.
                    I am to add that the preparations on foot for the Mediterranean will shortly furnish you with an opportunity of returning to Tunis; and that you

will receive more particular information on the subject as soon as the state of the preparations shall authorize it. I have the honor &c
                    
                        (Signed) James Madison
                    
                